DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Mark Williamson on April 28, 2022.
The application has been amended as follows: 
In the Claims:
In Claim 7, line 8, the phrase “first position;” is changed to --first position, wherein the first swing member abuts on a bumper at the second position;--.
In Claim 7, line 13, the phrase “toward the second position” is changed to --toward the bumper--.
In Claim 7, lines 14-15, the phrase “first swing member swings to the second position;” is changed to --first swing member abuts on the bumper;--.

Allowable Subject Matter
Claims 1, 3-5, 7-9, 11 and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows a bumper and a second swing member to push the first swing member toward the bumper in accordance with rotation of the rotation member after the first swing member abuts on the bumper (Claims 1, 3, 4, 7-9, 11 and 13-17), internal and planetary gears as claimed (Claim 5). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tateishi (US Pub No. 2017/0008712) discloses first and second swing members
(1, 2) but they do not swing as required in rotational first and second directions.
Sato (US Pub No. 2015/0166275) discloses first and second swing members
(left/right arms of 75) but do not swing independently.
Chung et al. (US Pub No. 2010/0308528) discloses first and second swing
members (25, 232) but they do not swing as required in rotational first and second
directions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        April 28, 2022